DETAILED ACTION

This action is in response to the claimed listing filed on 08/01/2018. 
Drawings
The drawing (s) filed on 08/01/2018 is/are accepted by the Examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest the claimed invention, directed to a method, a system, and a computer program product, featured for intelligent generation of an inclusive design. The claim invention recites, in part, to include at least features,
“…identifying, by the one or more processors, from the knowledge bank, one or more pre-defined functional limitations associated with each of the one or more tasks, activities, interaction patterns and  micro interactions (408);

identifying, by the one or more processors, from the knowledge bank, one or more pre-defined modes used for each of the tasks, activities, interaction patterns and micro interactions (410);

identifying, by the one or more processors, from the knowledge bank, one or more challenges associated with each of the tasks, activities, interaction patterns and micro interactions based on the identified one or more pre-defined functional limitations and the identified one or more pre-defined modes (412);

defining, by the one or more processors, a static persona corresponding to each combination of the identified one or more predefined functional limitations, the identified one or more pre-defined modes, the one or more challenges and the one or more tasks,  activities, interaction patterns and micro interactions (414);

outputting, by the one or more processors, a best fit design solution corresponding to each of the defined static persona, wherein the best fit design solution is selected from one or more standards and one or more existing design solutions comprised in the knowledge  bank (416);

generating, by the one or more processors, a design pool of multi-modal designs corresponding to each of the defined static persona based on the best fit design solution associated thereof, one or more cognitive inputs from a designer pertaining to the best fit design solution, and the captured stage of rendering the inclusive system design (418);..”, 

as recited in independent claim 1, and similarly in independent claims 3 and 4.
Search results produced closed prior arts, but the features, as recited above are not found in prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
March 13, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191